Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed 2/15/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  Applicant didn’t provide a copy of CA 2982929.  However, examiner was able to find a copy and made it of record on the PTO-892.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner asserts that none of the prior art of record, alone or in combination, disclose or suggest the claimed limitations.  US Patent 4724848 (Nelson) fails to teach a heel pad with “the gap extends from a location between the foldable portion and the second end of the pliable body to the second end of the pliable body”.   The gap (15; as shown in figure 5 of Nelson) doesn’t extend to the second end of the pliable body.  Nelson as well as any other reference or prior art of record do not disclose, teach or fairly suggest the combination as claimed; thus such as combination would only be arrived at using improper hindsight reasoning using information gleaned only from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732